 



Exhibit 10.8
Execution Copy
MEMBERSHIP INTEREST PURCHASE AGREEMENT
     THIS AGREEMENT is made and entered into this 28th day of August 2006, by
and between SIRION THERAPEUTICS, INC., a North Carolina corporation (or its
assigns) (the “Purchaser”) and THE BUTLER PARTNERSHIP, INC., a Florida
corporation (“Butler”) and ROGELLEN PARTNERS, INC., a Florida corporation
(“Rogellen” and, together with Butler, the “Sellers”).
W I T N E S S E T H:
     WHEREAS, the Sellers collectively own all the issued and outstanding
limited liability company membership interests in RX DEVELOPMENT RESOURCES, LLC,
a Florida limited liability company (the “Company” or “RXDR”), the ownership of
such interests specifically being set forth on Schedule 4(d) hereto (the
“Purchase Interests”); and
     WHEREAS, the Purchaser desires to purchase from the Sellers, and the
Sellers desire to sell to the Purchaser, the Purchase Interests, upon the terms,
conditions and assurances hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
     1. Sale and Purchase of the Purchase Interests. The Sellers agree to sell
to the Purchaser, and the Purchaser hereby agrees to purchase from the Sellers,
the Purchase Interests, upon the terms and subject to the conditions hereinafter
set forth.
     2. Consideration.
          (a) Earn-Out. In consideration of the sale by the Sellers of the
Purchase Interests, the Purchaser shall pay to the Sellers an aggregate amount
(the “Earn-Out Consideration”) as calculated and provided for under Section 2(b)
below and pursuant to the terms and conditions thereof. Each Seller shall be
entitled to receive one-half of each quarterly payment made under Section 2(b)
and one-half of the aggregate Earn-Out Consideration.
          (b) Calculation and Payment of Earn-Out Consideration. The “Earn-Out
Consideration” paid to Sellers by Purchaser shall be an amount equal to fifteen
percent (15%) of the Contract Services Revenues generated during the 36-month
period following the Closing, starting with the month in which the Closing
occurs and ending on the last day of the 36th consecutive month thereafter (the
“Earn-Out Period”). Payments of the Earn-Out Consideration shall be made on a
quarterly basis, with each payment due and payable no later than the 30th day
following the last day of the applicable quarterly period.

1



--------------------------------------------------------------------------------



 



Execution Copy
          For purposes of this Agreement:
          “Contract Services Revenue” means any and all cash amounts collected
by the Company or its Affiliates based on revenue generated by Contract Services
performed by the Company or any Affiliate of the Company for or on behalf of any
Person that is not an Affiliate of the Company. “Contract Services” means
clinical trial services (including consulting services), regulatory services
(including consulting services), commercial consulting, strategic consulting,
and medical education programs and services, as well as any other services
provided or made available by the Company prior to the Closing Date. “Contract
Services” shall not include revenue generated by sales, marketing or promotional
services of the type that were not provided or offered by the Company prior to
the Closing Date;
          “Affiliate” means, with respect to any Person, any other Person,
directly or indirectly, controlling, controlled by or under common control with
such Person. For purposes of this definition a Person is deemed to “control” an
Entity if such Person, directly or indirectly, (i) has the power to direct the
management or policies of such Entity; or (ii) owns, beneficially or of record
(a) an amount of voting securities or other interests in such Entity that is
sufficient to enable such Person to elect at least a majority of the members of
such Entity’s board of directors or other governing body or (b) at least fifty
percent (50%) of the outstanding equity or financial interests of such Entity;
          “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, limited liability company, joint venture, estate, trust, company
(including any limited liability company or joint stock company), firm or other
enterprise, association, organization or entity; and
          “Person” shall mean any natural person or Entity.
     3. Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of the Purchaser
contemporaneously with the execution hereof (the “Closing Date”).
     4. Representations and Warranties of the Seller. Each of the Sellers, for
and on behalf of itself and the Company, jointly and severally, hereby
represents and warrants to Purchaser as follows:
          (a) Organization and Authority. Each of the Company and such Seller is
duly organized, validly existing and in good standing under the laws of Florida
and has all requisite limited liability company power and authority to carry on
its business as it is now being conducted and to own the properties and assets
owned by it.
          (b) Authority Relative to this Agreement. Such Seller has the
requisite power and authority to execute, deliver and perform this Agreement and
to execute, deliver and perform additional documents and to take all actions
necessary or appropriate to consummate the transaction contemplated in this
Agreement. The execution, delivery and performance of this Agreement and all
other agreements, instruments and documents to be executed by such Seller in

2



--------------------------------------------------------------------------------



 



Execution Copy
connection herewith have been duly and validly authorized by all necessary
limited liability company and other action.
          (c) Enforceability. This Agreement has been, and on the Closing Date
the other documents to be executed and delivered by such Seller pursuant hereto
or contemplated hereby will be, duly and validly executed and delivered by such
Seller and constitute (or upon such execution and delivery will constitute)
legal, valid and binding obligations of, and enforceable against such Seller in
accordance with his respective terms.
          (d) Capitalization and Ownership of Purchase Interests. Such Seller
owns all of the issued and outstanding membership interests of the Company set
forth opposite the name of such Seller on Schedule 4(d) hereto. The Sellers are
the only members and owners of the Company, and the Purchase Interests set forth
on Schedule 4(d) hereto collectively represent 100% of the issued and
outstanding equity interests in the Company. There are no outstanding or
committed but not yet issued or effective warrants, options, subscription,
conversion or other rights, puts, calls or other agreements of any nature
providing for the issuance of any additional membership interests of the
Company, and there are no agreements for the future issuance of any such
warrants, options, rights, etc.
          (e) Title to Purchase Interests. All the Purchase Interests are
validly issued and outstanding, fully paid, and nonassessable. Such Seller has
good and valid title to all the Purchase Interests owned by it, and such
Purchase Interests are not, nor with the passage of time will they be, subject
to any escrow, guaranty, judgment, agreement, lien, security interest,
collateral assignment, chattel mortgage, pledge, assignment, assessment, charge,
UCC-1 financing statement, or other encumbrance whatsoever. When transferred and
assigned to the Purchaser, the Purchaser will hold good and marketable title to
such Purchase Interests free and clear of all liens, claims and encumbrances of
any kind or nature whatsoever.
          (f) No Violations. Neither the entering into of this Agreement nor the
consummation of the transactions contemplated hereby will conflict with or
constitute or result in a violation or breach of (i) the Articles of
Organization or operating agreement (or comparable agreement) of the Company,
(ii) any other corporate documents or agreements by which the Company or such
Seller is bound or by which any properties or assets of the Company are bound,
(iii) any judgment, order, writ, injunction or decree issued against or imposed
upon any of them, (iv) any applicable law, order, rule or regulation of any
governmental authority, or (v) any other contract or arrangement to which the
Company or such Seller is bound.
          (g) Consents and Approvals. There are no consents, approvals, orders,
or authorizations of, or registrations, qualifications, designations,
declarations, or filings with, any governmental authority required on the part
of such Seller or the Company in connection with the transactions contemplated
by this Agreement.
          (h) Compliance with Laws. The Company has complied and is in
compliance in all applicable jurisdictions with all existing laws, ordinances,
orders, rules and regulations bearing on the ownership, use or operation of the
assets of the Company and the operation of its business.

3



--------------------------------------------------------------------------------



 



Execution Copy
          (i) Tax Matters. The Company is a Florida limited liability company
that has elected to be disregarded for federal income tax purposes, which
election is still valid and effective. Such Seller is not aware of any facts or
circumstances that might act to revoke such election or otherwise not permit
such election to remain effective for the Company in the future. The Company has
prepared and timely filed all federal, state and local tax returns and reports
(whether solely informational, or otherwise) as are or have been required to be
filed by the Company (including, without limitation, income, franchise, sales
and use, SUTA), and all taxes shown thereon to be due have been paid in full. No
accrued and unpaid taxes of any kind (whether income, franchise, sales, use,
SUTA or other) exist, and no claims have been made or asserted by the United
States Government or by any state or local government for income or any other
taxes or assessments.
          There are no actions or proceedings currently pending or, to the
knowledge of such Seller, threatened against the Company or such Seller by any
governmental or regulatory authority for the assessment or collection of any
taxes, nor to the knowledge of such Seller are there any conditions, facts or
circumstances that could reasonably indicate any such action or proceeding may
be instituted; (ii) no audits or other examinations of any tax return of the
Company are in progress nor has the Company or such Seller been notified of any
request for examination; (iii) no claims for assessment or collection of taxes
have been asserted against the Company; and (iv) there are no matters under
discussion between the Company and any governmental authority regarding claims
for assessment or collection of taxes against the Company, and such Seller has
no reason to believe that any such claims for taxes will be asserted.
          (j) Absence of Undisclosed Liabilities. Except as set forth on
Schedule 4(j) hereto, the Company is not obligated for, nor are any of its
assets or properties subject to, any liabilities of any kind (whether accrued,
absolute, contingent or otherwise), regardless of whether such liabilities are
customarily reflected in a corporate balance sheet prepared in accordance with
generally accepted accounting principles. There are no facts in existence known
to such Seller or the Company that might reasonably serve as a basis, now or in
the future, for any liabilities or obligations of the Company not disclosed in
this Agreement, or on the schedules and exhibits hereto.
          (k) Leases. Except as set forth on Schedule 4(k), there are no oral or
written leases or rental agreements for any real or personal property relating
to the Company or its businesses in force, and no person or entity has any right
of possession to any assets of the Company.
          (l) Material Contracts. All contracts and agreements that are material
to the conduct of the business of the Company are set forth on Schedule 4(l)
(the “Material Contracts”). The Company is not in violation or breach of any
material term or condition of any Material Contract and the Company has not
received notice of any claims for breach or indemnification or notice of any
default under or termination of any Material Contract.
          (m) No Defaults. Neither such Seller nor the Company is in default
with

4



--------------------------------------------------------------------------------



 



Execution Copy
respect to any of the obligations or liabilities pertaining to the Company or
its businesses or any of its assets, nor are there any facts or circumstances or
conditions or events which, but for notice or lapse of time or both, would
constitute or result in such default, nor has such Seller any reason to believe
that there is likely to be a default or breach in the future with respect to
such obligations or liabilities.
          (n) Litigation; Proceedings. There is no litigation or any
administrative agency action or proceeding pending or, to the best knowledge of
such Seller, threatened against the Company or such Seller that does or will
materially or adversely affect the Company or its business, or on the
transactions contemplated hereby.
          (o) Governmental Commitments. There are no commitments to or
agreements with any federal, state or local governmental authority or agency
affecting the Company or any of its assets or business.
          (p) Employees; ERISA; Employee Benefit Plans. As of the date hereof,
the Company has no employees. The Company previously engaged the services of an
employee leasing company for the provision of employees and employee benefits
during all periods relevant to its operation. Except with respect to those
provided through the employee leasing companies utilized by the Company, the
Company has not adopted, sponsored or otherwise participated in any qualified
retirement plan under Section 401 of the Internal Revenue Code, any welfare
benefit plan or any other employee benefits plan of any nature. Except as set
forth on Schedule 4(p) hereof, the Company is not and will not be subject to any
liability resulting from either the participation of any employee of the Company
in, or the termination by the Company of any employee of the Company from, any
profit-sharing, pension, stock option, severance, retirement, bonus, deferred
compensation, group life, disability or health insurance, or other employee
benefit plan within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), trust, agreement, or
arrangement, whether or not legally binding, or resulting from the employment by
the Purchaser of any employee who is currently employed by the Company, and the
Purchaser shall not be responsible for any liability whatsoever under any such
plan, trust, agreement, or arrangement, or under the Consolidated Omnibus Budget
Reconciliation Act, 29 U.S.C. §1161 et. seq. (“COBRA”), as amended, with respect
thereto.
          (r) Financial Statements. The financial information attached hereto as
Schedule 4(r) has been previously provided to the Purchaser (the “Financial
Information”). Such financial information has been prepared in accordance with
generally accepted accounting principals, consistently applied over the periods
in question and fairly and accurately reflects the financial performance and
condition of the Company for the period(s) covered thereby.
          (s) Intellectual Property. The Company has no registered or licensed
intellectual property on which it relies with respect to the conduct of its
business.
          (t) Disclosure. No representation or warranty made by such Seller in
this Agreement, in the schedules and exhibits hereto, or otherwise in connection
with the consummation of the transactions contemplated hereby, contains or will
contain any untrue

5



--------------------------------------------------------------------------------



 



Execution Copy
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.
     It is expressly agreed and understood that neither the Purchaser’s due
diligence inspections nor any other examination or investigation of the assets
or the operation thereof, by or on behalf of the Purchaser prior to the Closing
shall in any way modify, affect or diminish any of Sellers’ obligations under
the representations, warranties, covenants and agreements contained in this
Agreement.
     5. Representations and Warranties of the Purchaser. Purchaser hereby
represents and warrants to the Sellers that it has the requisite corporate power
and authority to enter into and perform this Agreement, and the execution,
delivery and performance of this Agreement and the execution of any and all
additional documents and the taking of all actions necessary or appropriate to
consummate the transaction contemplated in this Agreement have duly authorized
by all necessary corporate action by Purchaser.
     6. Deliveries at Closing. At or before the Closing, each Seller shall
deliver to Purchaser:
          (a) an Assignment of Limited Liability Company Membership Interest
evidencing and conveying to Purchaser the Purchase Interest held by such Seller;
and
          (b) copies of all consents, orders, assignments, approvals, waivers
and other instruments from all third parties and government authorities
necessary or appropriate to accomplish the transfer of ownership and
uninterrupted continuation of the business of the Company as contemplated
herein.
     7. Further Assurances and Cooperation. The parties shall from time to time
do and perform such additional acts and execute and deliver such additional
documents and instruments as may be required or reasonably requested by any
party to establish, maintain or protect its rights and remedies hereunder or to
effect the intents and purposes of this Agreement and to otherwise cooperate
with each other after Closing with regard to such matters.
     8. Indemnification. Purchaser on one hand, and each Seller on the other,
hereby agree to indemnify and hold the other harmless from any and all
liabilities, obligations, claims, actions, causes of action, contingencies,
damages, costs, fees, penalties, charges, payments, and expenses (including,
without limitation, all court costs and reasonable attorneys’ fees)
(collectively, “Damages”) that the other (or its Affiliates) may suffer or incur
as a result of, arising from, or relating to, directly or indirectly, the breach
or inaccuracy of any of the representations, warranties, covenants, or
agreements made by the breaching party to the other in or pursuant to this
Agreement. Notwithstanding the foregoing, the total amount of Damages that may
be recovered by Purchaser or its Affiliates from any Seller shall be limited to
the aggregate amount paid to such Seller as consideration under Section 2
hereof; provided, however, that if, at any given time, the aggregate amount that
has been paid to the Sellers pursuant to Section 2 (the “Paid Seller
Consideration”) is less than the aggregate amount of any Damages suffered or
incurred by Purchaser or its Affiliates, then any amounts that subsequently
become payable to

6



--------------------------------------------------------------------------------



 



Execution Copy
the Sellers pursuant to Section 2 shall be reduced by an amount equal to the
amount by which such Damages exceeded the Paid Seller Consideration.
     9. Notices. Any notice or demand which must or may be given under this
Agreement or by law shall be in writing and shall be deemed to have been given
(i) when physically received by personal delivery, or (ii) three (3) days after
being deposited in United States certified or registered mail, return receipt
requested, postage prepaid, or (iii) one (1) day after being deposited with a
nationally known commercial courier service providing next day delivery service
(such as Federal Express) addressed to the respective parties at the following
addresses:

     
To Sellers:
  c/o 3110 Cherry Palm Drive, Suite 350
 
  Tampa, Florida 33619
 
   
To Purchaser:
  3110 Cherry Palm Drive, Suite 350
 
  Tampa, Florida 33619

Said addresses may be changed by the giving of written notice as provided in
this paragraph.
     10. Arbitration of Disputes. All disputes that arise under this Agreement
shall be settled by binding arbitration before a panel of one or more
arbitrators pursuant to the rules of the American Arbitration Association.
Arbitration may be commenced at any time by any party hereto by giving written
notice to the other party to a dispute that such dispute has been referred to
arbitration. A single arbitrator shall be selected by the mutual agreement of
the parties within 10 days following the receipt of said written notice, but if
they do not so agree, then each shall choose an arbitrator within the next
10 days who shall, in turn, together select one additional arbitrator within
10 days of their selection. Any award shall be binding and conclusive upon the
parties and said award is not appealable. This provision shall be specifically
enforceable. The expenses of the arbitrator shall be equally shared. Failure to
comply with this provision shall constitute a breach of this Agreement.
     11. Attorneys’ Fees. In connection with any arbitration, litigation, appeal
or other proceeding, including bankruptcy or creditors’ reorganization
proceedings, or probate and estate administrative proceedings, to enforce or
interpret this Agreement, the parties agree that the prevailing party shall
recover its reasonable attorneys’ fees, legal assistants’ fees, and costs and
expenses thereof.
     12. Miscellaneous.
          (a) Waiver. No course of dealing or any delay or failure on the part
of any party hereto in exercising any right, power, privilege or remedy
hereunder or under any other instrument given in connection with or pursuant to
this Agreement shall impair any such right, power, privilege or remedy or be
construed as a waiver of any breach, default or acquiescence relating thereto.
No single or partial exercise of any such right, power, privilege or remedy
shall be construed as a waiver, or preclude the further exercise, of any such
right, power, privilege or remedy or the exercise of any other right, power,
privilege or remedy. No waiver shall be valid against any

7



--------------------------------------------------------------------------------



 



Execution Copy
party hereto unless made in writing and signed by the party against whom
enforcement of such waiver is sought and then only to the extent expressly
specified therein.
          (b) Survival. All representations and warranties contained in this
Agreement (including, without limitation, obligations for indemnification), and
in any certificate, instrument, or document delivered by or on behalf of the
parties pursuant to this Agreement, in all cases shall be deemed to have been
relied upon by the parties hereto, and shall survive the Closing for one
(1) year from the Closing.
          (c) Expenses. Except as otherwise stated herein, each of the parties
hereto shall, whether or not the transactions contemplated hereby are
consummated, bear its own attorneys’, accountants’, auditors’, or other fees,
costs, and expenses incurred in connection with the negotiation, execution, and
performance of this Agreement or any of the transactions contemplated hereunder.
          (d) Counterparts. This Agreement may be executed in one or more
counterparts for the convenience of the parties hereto, all of which together
shall constitute one and the same instrument.
          (e) Assignment. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests, or obligations hereunder shall be assigned or
delegated by any of the parties hereto without the prior written consent of the
other parties. Any assignment or delegation made in violation of this Agreement
shall be null and void. This Agreement is not intended to confer upon any
person, other than the parties hereto, any rights or remedies hereunder. Nothing
in this Agreement shall be construed to imply any admission of liability or
obligation to any person except the parties hereunder.
          (f) Entire Agreement. This Agreement contains the entire understanding
of the parties relating to the subject matter contained herein and supersedes
all prior written or oral and all contemporaneous oral agreements and
understandings relating to the subject matter hereof. This Agreement cannot be
modified, amended, or terminated except in writing signed by the party against
whom enforcement is sought.
          (g) Schedules and Exhibits. All schedules and exhibits to this
Agreement are incorporated herein by reference and made a part hereof for all
purposes. All references herein to this Agreement shall be deemed to include all
schedules and exhibits hereto or contemplated hereby. The parties agree that, to
the extent any schedules or exhibits specifically referenced or otherwise
provided for or intended under this Agreement are not attached hereto at the
time of execution and delivery by the parties, such schedules or exhibits shall
be prepared and agreed to by the parties and shall be attached hereto in final
form on or before the Closing, and the approval of such attachments by Purchaser
shall be deemed an additional condition to Purchaser’s obligations to close the
transactions contemplated by this Agreement.
          (h) Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the substantive laws of the State of
Florida, without giving effect to

8



--------------------------------------------------------------------------------



 



Execution Copy
any conflict of laws rule or principle that might require the application of the
laws of another jurisdiction.
          (i) Construction. This Agreement has been jointly drafted based on
input and review from both parties and/or their respective representatives and
neither party shall be considered as being responsible for such drafting for the
purposes of applying any rule to construe ambiguities against the drafter or
otherwise.
[This space intentionally left blank. Signatures on following page.]

9



--------------------------------------------------------------------------------



 



Execution Copy
     IN WITNESS WHEREOF, the parties have executed this Agreement the day and
year first above written.

                      PURCHASER:       SELLERS:    
 
                    SIRION THERAPEUTICS, INC.       THE BUTLER PARTNERSHIP, INC.
   
 
                   
By:
  /s/ Dawn Bennett-Johnson        By:   /s/ Barry Butler     
 
 
 
Dawn Bennett-Johnson,          
 
Barry Butler, President    
 
       Chief Financial Officer                
 
                                ROGELLEN PARTNERS, INC.    
 
                   
 
          By:   /s/ Roger Vogel     
 
             
 
Roger Vogel, President    

10